Citation Nr: 0214826	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  00-13 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service in the Army from July 1953 to 
July 1958.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 RO rating 
decision which, in pertinent part, denied an increase in a 10 
percent rating for the veteran's service-connected right knee 
disability.  The veteran provided testimony at a personal 
hearing at the RO in January 2001.  A November 2001 RO 
decision determined that the veteran's right knee disability 
was to be rated separately based on degenerative joint 
disease (arthritis) with limitation of motion (rated 10 
percent) and instability (rated 10 percent).  The veteran 
continues to appeal for an increased rating.  


FINDINGS OF FACT

The veteran's service-connected right knee disability is 
manifested by no more than arthritis with some limitation of 
motion (0 degrees extension to 110 degrees flexion), and 
slight instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
knee arthritis with limitation of motion, and in excess of 10 
percent for right knee instability, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2001).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from July 1953 
to July 1958.  Her service medical records indicate that she 
injured her right knee playing basketball.  In November 1953, 
she underwent an arthrotomy of the right knee with the medial 
meniscus excised due to a tear of this cartilage.

In April 1968, the RO granted service connection and a 10 
percent rating for residuals of a right knee injury with 
arthrotomy.  [Service connection was also granted for a left 
knee disability.]  

VA medical records in recent years note treatment for a 
variety of health problems including a lung condition, a back 
disability, and arthritis of multiple joints.  A December 
1998 entry noted that the veteran complained of right knee 
pain with aching and swelling.  She reported that she was 
unable to wear a knee brace due to the swelling.  A January 
1999 entry noted that X-rays showed degenerative joint 
disease of the medial compartment of the medial compartment 
of the right knee.  The examiner noted that the ligaments 
were stable and that there was no effusion or joint line 
tenderness in the knees.  

The veteran underwent a VA orthopedic examination in February 
1999.  She reported that her right knee had buckled at least 
five times since service with the last time in the late 
1970s.  It was noted that the veteran was receiving treatment 
from a VA orthopedist and that he had suggested that she 
increase her dosage of Ibuprofen.  [The Board notes the 
treatment records indicate that such medication is being 
taken for problems with multiple joints, not just the right 
knee disorder.]  The veteran stated that a new knee brace was 
being fabricated for her and it was reported that she was not 
presently wearing a knee brace.  The examiner noted that 
examination of the knees showed a 7-cm scar of the right 
medial meniscus which was well healed.  Extension was -2 
degrees on the left and 0 degrees on the right, which was 
noted to be normal.  Flexion was 125 degrees on the left and 
130 degrees on the right.  The examiner stated that such was 
a good range of motion.  The McMurray tests, left and right, 
were noted to be normal and an Apley test with compression 
and distraction of the knee with the veteran lying in a prone 
position, was also reported to be normal.  The examiner 
indicated that the anterior and posterior drawer signs were 
negative.  The examiner further noted that quadriceps 
strength was good with 3+ on the left and right, and that 
hamstring strength was 3+ on the left and right.  It was 
noted that the veteran was able to squat with moderate 
difficulty and that she could walk on her heels.  The 
examiner stated that walking on her toes was impaired because 
of difficulty with a previous bunion surgery.  The examiner 
remarked that the veteran was examined with particular 
attention to pain, fatigue, weakness, and incoordination.  
The examiner noted that with the right leg, the veteran was 
only able to flex and extend twice before she had pain.  The 
examiner stated that at the fourth try, the veteran had 
incoordination and stopped because of pain, weakness and 
incoordination.  The diagnoses included right meniscectomy in 
1953 while in service and service-connected degenerative 
joint disease of both knees.  

Private treatment records dated in April 1999 do not refer to 
a right knee disability.  VA treatment records dated from 
March 1999 to May 1999 indicate that the veteran was treated 
for several disorders.  

An August 1999 RO decision denied an increased rating for the 
right knee disorder.  

A March 2000 VA treatment entry noted that the veteran had a 
right knee brace.

At the January 2001 RO  hearing, the veteran testified that 
she took medication for joint problems.  She stated that she 
had been provided with a new knee brace about a year earlier.  
The veteran said that she had instability in the right knee.  
She reported that she had forward involuntary movement and 
movement to the side which she described as slippage.  The 
veteran also noted that she experienced swelling of the knee 
on a daily basis.  She reported that the knee was tender to 
the touch and that it had a "reddish cast" as if it were 
inflamed.  The veteran stated that the knee would be swollen 
and hot.  She further reported that she would experience 
restricted range of motion of the right knee, especially when 
it was swollen.  The veteran indicated that her right knee 
would also hyperextend at times and that she also had 
weakness in the muscles around the knees, particularly the 
quadriceps muscles.  

An April 2001 outpatient record notes the veteran was 
referred for adjustment to the right knee brace.  

The veteran underwent a VA orthopedic examination in August 
2001.  She complained of right knee pain which occurred 
whether she was walking or sitting and would vary in 
intensity.  She stated that she was taking Motrin for pain.  
It was noted that the veteran used a brace on the right knee 
which was described as a Velcro brace with solid bars on both 
sides which helped stabilize her knee.  It was also reported 
that the veteran used a cane.  She said that she had 
instability in her right knee and that it would give way on 
her.  She stated that she did not know how often such 
occurred, but that it had happened several times in the past.  

The examiner noted that the veteran had multiple X-rays in 
the past and that the most recent one in March 2001, showed 
moderate osteoarthritic changes of the right knee.  It was 
noted that the veteran had discomfort when she moved form the 
chair to the examination table and as she performed some of 
the physical testing.  The examiner indicated that there was 
a scar on the medial aspect of the right knee which measured 
3 inches and was well healed and non-tender.  The examiner 
noted that such was the scar from the meniscus surgery in 
service and that it was well healed with no keloid formation 
or activity.  The examiner reported that there was no redness 
or warmness in the right knee.  It was noted that there were 
some external degenerative changes noted which were mild.  
The examiner stated that there was mild instability on 
actively moving the right knee.  There was also a pivot sign 
of the patella when the right knee was fully extended.  It 
was reported that the veteran had difficulty with a squatting 
maneuver and that she was only able to go about 35 to 40 
percent down and started having pain and had to come up.  The 
examiner indicated that the veteran's gait was slow, but that 
she was able to walk without a cane with her brace on.  She 
did not appear to have a limp.  The examiner reported that 
range of motion of the right knee was performed with 
attention to pain, fatigue, weakness, and incoordination 
according to DeLuca criteria.  The examiner reported that 
flexion and extension of the right knee was from 0 degrees to 
110 degrees with normal being from 0 degrees to 140 degrees.  
It was noted that the veteran showed grimacing on her face 
when she did the test repeatedly.  The examiner reported that 
the veteran had such range of movement after taking off the 
brace.  The examiner stated that muscle tone and power of the 
lower extremities were within normal limits.  The assessment 
was status post history of traumatic injury and surgery to 
the right knee, service connected, with the veteran currently 
having moderate arthritis in the right knee.  

A November 2001 RO decision determined that the veteran's 
right knee disability should be rated separately, with a 10 
percent rating for arthritis with limitation of motion, plus 
a 10 percent rating for instability.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate her claim.  VA examinations have been provided, 
and relevant medical records obtained.  The Board finds that 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, and the related VA regulation, 
have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Currently, the veteran's right knee disability is separately 
rated 10 percent for arthritis with limitation of motion, 
plus 10 percent for instability.  This dual rating method is 
permitted by precedent opinions of the VA General Counsel.  
VAOPGCPREC 23-97 and 9-98.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Arthritis established by X-ray findings is rated based on 
limitation of motion of the affected joint.  When there is 
arthritis with at least some limitation of motion, but which 
would not be compensable under a limitation code, a 10 
percent rating may be assigned for each affected major joint 
or group of minor joints.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (degenerative arthritis) and Diagnostic Code 5010 
(traumatic arthritis).  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

With regard to the 10 percent rating which has been assigned 
for right knee arthritis with limitation of motion, the 
record includes X-ray evidence of arthritis.  The range of 
motion of the right knee at the 2001 VA examination was 0 
degrees extension and 110 degrees flexion, and such would be 
rated 0 percent if strictly rated under Diagnostic Codes 5260 
and 5261.  However, the existence of at least some limitation 
of flexion and some painful motion supports a 10 percent 
rating under Diagnostic Codes 5003 and 5010.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Even considering the effects of pain during use and flare-
ups, there is no probative evidence that right knee flexion 
or extension is limited to the extent required for a 20 
percent rating under the limitation of motion codes.  Thus, 
no more than a 10 percent rating is warranted for this aspect 
of the right knee disability.  

With regard to right knee instability, the medical evidence 
notes the veteran uses a knee brace at times.  At the 2001 VA 
examination, she said that she had instability of the right 
knee and that it would give way on her.  The examiner noted 
that there was mild instability on actively moving the right 
knee and that there was also a pivot sign of the patella when 
the right knee was fully extended.  Muscle tone and strength 
were normal, and there was no limp.  There are no objective 
findings of more than slight right knee instability.  A 
rating in excess of 10 percent under Diagnostic Code 5257 is 
not warranted for the right knee as there is no moderate 
recurrent subluxation or lateral instability.  

As the preponderance of the evidence is against the claim for 
an increased rating for a right knee disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  






ORDER

An increased rating for a right knee disability is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

